Citation Nr: 0736763	
Decision Date: 11/23/07    Archive Date: 12/06/07

DOCKET NO.  04-41 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disorder.

2.  Entitlement to service connection for bilateral pes 
planus.

3.  Entitlement to service connection for a psychiatric 
disorder.

4.  Entitlement to service connection for a bilateral knee 
disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

N. McElwain, Associate Counsel


INTRODUCTION

The veteran had active service from April 1991 to March 1995.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.

The veteran appeared and testified at a personal hearing in 
August 2007 before the undersigned Acting Veterans Law Judge 
sitting at St. Petersburg, Florida.

The issues of service connection for a right shoulder 
disorder, pes planus, and a psychiatric disorder are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

There was no in-service injury or disease of the left or 
right knee.  


CONCLUSION OF LAW

The criteria for service connection for a left or right knee 
disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2007).
 

REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  In this case, in April 2003, June 
2003, and May 2005, the agency of original jurisdiction (AOJ) 
sent letters to the veteran providing the notice required by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
In March 2006, the AOJ sent a letter to the veteran providing 
the required notice regarding disability rating and an 
effective date.  Additionally, because service connection has 
been denied, any question as to the appropriate disability 
rating or effective date is moot, and there can be no 
prejudice to the veteran.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The AOJ has obtained service medical 
records and VA treatment records.  The veteran submitted 
multiple private treatment records, and at a personal hearing 
in August 2007 was provided an opportunity to set forth his 
contentions during the hearing before the undersigned Acting 
Veterans Law Judge.  Because the basis of the denial of the 
veteran's claim is that there was no in-service injury or 
disease of the knees, a VA examination and medical nexus 
opinion are not required in this case because there is no in-
service injury, disease, or event to which any currently 
diagnosed knee disability could be related by competent 
medical opinion.  Significantly, neither the appellant nor 
his or her representative has identified, and the record does 
not otherwise indicate, any additional existing evidence that 
is necessary for a fair adjudication of the claim for service 
connection for bilateral knee disorders that has not been 
obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of this claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection for Knee Disorders

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  See 38 U.S.C.A. § 1110; 
38 C.F.R. §§ 3.303(a).  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time.  If a 
condition noted during service is not shown to be chronic, 
then generally, a showing of continuity of symptoms after 
service is required for service connection.  See 38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail in a claim for service connection there 
must be medical evidence of a current disability as 
established by a medical diagnosis; of incurrence or 
aggravation of a disease or injury in service, established by 
lay or medical evidence; and of a nexus between the in-
service injury or disease and the current disability 
established by medical evidence.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000); Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).

Service medical records are negative for any complaints, 
findings, diagnosis, or treatment for a knee disorder, and 
the February 1995 separation examination record reports 
normal findings for the lower extremities and a negative 
history or complaints as to "trick" or locked knee.  The 
Board notes that the veteran did provide a positive history 
of "swollen or painful joints," but the record specifies 
that this history referred to right shoulder nerve problems, 
and does not refer to the knees.     

A post-service January 2002 Central Florida Regional Hospital 
emergency room record reports the veteran's complaint of left 
knee pain after injuring his left knee.  The veteran 
initially denied having a medical history of knee disorder, 
but then reported a history of an in-service left knee 
injury.  X-ray images were normal except for joint effusion, 
and the veteran was assessed with internal derangement of the 
left knee.  

A July 2002 Florida Hospital emergency room report indicates 
that the veteran sought treatment for pain and swelling.  The 
records indicate that the veteran was treated for a septic 
left knee, underwent an incision and drainage procedure, and 
was discharged several days later.  

A post-service October 2002 private treatment record from 
Shellhammer reflects the veteran's history of discomfort in 
the right knee since service.  Physical examination revealed 
a positive patellofemoral grind test, crepitants in the 
patellofemoral joint, and tenderness along the medial joint 
line.  The veteran was diagnosed with probable torn medial 
meniscus and patellofemoral syndrome of the right knee.  
Magnetic resonance imaging (MRI) testing was subsequently 
conducted in November 2002 to rule out a medial meniscal 
tear, but it was "difficult to characterize with certainty 
whether or not" the veteran had "mucoid degeneration" or a 
"subtle undersurface tear."  

A post-service February 2003 Central Florida Regional 
Hospital emergency room report reflects the veteran's history 
of bilateral knee pain after falling.  The veteran was 
assessed with contusion of bilateral knees.  X-ray images 
indicated that the right knee was within normal limits, but 
the left knee had mild patella/femoral joint degenerative 
changes with calcification in the medial soft tissues of the 
knee which might reflect medial collateral ligament 
calcification.  

A post-service September 2003 Medero Medical private 
treatment record reflects findings of left knee pain status 
post-surgery and left leg weakness.  The record reports the 
veteran's complaint of bilateral knee pain since service, 
though the veteran stated he did not receive treatment for 
the bilateral knee pain until after discharge.  The record 
also reports the veteran's history of a left leg disorder, 
which he stated was incurred after the left knee suddenly 
gave out and became swollen, resulting in a diagnosis of 
compartment syndrome and hospitalization for 4.5 months.  

At the August 2007 Travel Board hearing, the veteran 
testified that he received treatment in service for knee 
problems; he noted knee problems on his exit examination.  

After a review of all the evidence of record, the Board finds 
that the weight of the evidence demonstrates that there was 
no in-service injury or disease of the left or right knee.  
Service medical records are negative for evidence of knee 
injury or disease, and the initial record of a knee complaint 
or disorder is not dated until more than 11 years after 
separation from service and after contemporaneous post-
service knee injury.  The Board has considered and weighed 
the veteran's current written submissions and hearing 
testimony to the effect that he had bilateral knee injuries, 
chronic knee symptoms in service, and continuous post-service 
knee symptoms, but finds that such statements and testimony 
are outweighed by the veteran's own more contemporaneous in-
service report of no knee problems in service or at service 
separation, the absence of service medical record evidence of 
injury or disease or treatment of the knees, the absence of 
history or treatment record evidence of complaints or 
treatment of knee problems for several years after service 
until 2002, and the veteran's own inconsistently reported 
histories of onset of knee symptoms as presented at various 
examinations or during treatment.

For these reasons, the Board finds that a preponderance of 
the evidence is against the veteran's claim for service 
connection for left or right knee disorder, and the claim 
must be denied.  Because the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
for application.  See 38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).


ORDER

Service connection for a left or right knee disorder is 
denied.  


REMAND

In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court 
discussed the steps to be taken in determining whether a VA 
examination is necessary prior to final adjudication of a 
claim.  In disability compensation claims, the Secretary must 
provide a VA medical examination when there is (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability, (2) evidence establishing that an 
event, injury, or disease occurred in service, or 
establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) there is insufficient 
competent medical evidence on file for the Secretary to make 
a decision on the claim.  38 U.S.C.A. § 5103A(d)(2), 
38 C.F.R. § 3.159(c)(4)(i).  The Court in McLendon observed 
that the third prong, which requires that the evidence of 
record "indicates" that the claimed disability or symptoms 
"may be" associated with the established event, is a low 
threshold.  McLendon, 20 Vet. App. at 83.  

Service medical records report the veteran's complaints of 
right shoulder pain and diagnoses of brachial plexopathy on 
multiple occasions between March 1993 and October 1994, and 
the February 1995 separation examination record notes the 
veteran's history of right shoulder nerve problems for the 
previous two years.  Post-service records (June 2003 VA 
treatment record) and personal hearing testimony indicate the 
veteran's history of problems, to include pain, with the 
shoulders.  Post-service records do not reflect a right 
shoulder diagnosis, but it is unclear whether the veteran's 
shoulders were ever examined.  In light of the in-service 
treatment for brachial  plexopathy, the veteran's history of 
current "problems" with the shoulder, and his contention 
that the two are related, the Board finds that a VA 
examination and medical nexus opinion is needed in order to 
fairly decide this claim.  See 
38 U.S.C.A. § 5103A(d).  

A VA examination is also needed for the claim of service 
connection for pes planus, especially in light of the cursory 
findings on the February 1995 separation examination report.  
The August 1990 entrance examination record reports that the 
veteran had bilateral mild, asymptomatic pes planus.  The 
February 1995 separation examination record reports that the 
veteran had bilateral pes planus, but indicates no findings 
as to its severity or status.  The veteran has reported that 
his bilateral pes planus was aggravated by the rigors of 
service, namely the forced marches.    

Further development is also needed on the claim of service 
connection for a psychiatric disorder.  In a November 2005 
statement, the veteran reported that he was receiving Social 
Security Administration (SSA) benefits for a psychiatric 
disorder.  The evidence of record indicates that, although 
the RO sent multiple requests for the SSA records, no 
response was received.  These records should be obtained.  
Additionally, based on the veteran's history of an in-service 
traumatic event that he alleges triggered his current 
psychiatric disorder, the Board finds that a VA psychiatric 
examination and medical opinion is needed on the questions of 
diagnosis of current disability and whether there is a 
relationship to service.  See 
38 U.S.C.A. § 5103A(d).  

The veteran also reported that he had outstanding treatment 
records at the Orlando, Florida, VA hospital.  These records 
should also be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  The outstanding SSA benefit records 
and VA treatment records from the VAMC 
Orlando, Florida, should be requested.  

2.  The veteran should be scheduled for a 
VA examination to determine the nature 
and etiology of any right shoulder 
disability found to be present.  For any 
right shoulder disability diagnosed, the 
examiner should state an opinion as to 
whether it is at least as likely as not 
(a 50-50 degree of probability or higher) 
that any diagnosed right shoulder 
disability is related to or had its onset 
in service.  All testing deemed necessary 
by the examiner should be performed, and 
the results reported in detail.  The 
examiner should have a full and accurate 
history of right shoulder disorder that 
includes in-service findings of right 
shoulder plexopathy and history or 
complaints at service separation.  The 
claims folder must be available for 
review by the examiner in conjunction 
with the examination, and this fact 
should be noted in the report.

3.  The veteran should be scheduled for a 
VA orthopedic examination of his 
bilateral pes planus.  The examiner 
should offer an opinion as to whether is 
it at least as likely as not (50 percent 
or greater probability) that the 
veteran's pre-existing bilateral pes 
planus was aggravated (permanently 
worsened in severity) by or during active 
duty service.  The examiner is requested 
to provide a rationale for the opinion.  
The claims folder must be available for 
review by the examiner in conjunction 
with the examination, and this fact 
should be acknowledged in the report.

4.  The veteran should be scheduled for a 
VA psychiatric examination to determine 
the nature and etiology of any 
psychiatric disorder found to be present.  
For any psychiatric disorder diagnosed, 
the examiner should state an opinion as 
to whether it is at least as likely as 
not (a 50-50 degree of probability or 
higher) that any diagnosed psychiatric 
disability is related to or had its onset 
in service.   All testing deemed 
necessary by the examiner should be 
performed, and the results reported in 
detail.  The claims folder must be 
available for review by the examiner in 
conjunction with the examination, and 
this fact should be noted in the report.

5.  Thereafter, the RO should re-
adjudicate the appellant's remanded 
claims.  If the benefits sought on appeal 
remain denied, the appellant and 
representative should be provided a 
supplemental statement of the case.  The 
veteran and representative should be 
afforded an opportunity to respond to the 
supplemental statement of the case before 
the claims folder is returned to the 
Board.  

The purpose of this remand is to assist the veteran by 
further developing the claims for service connection.  No 
action by the veteran is required until the veteran receives 
further notice; however, the veteran is advised that failure 
to cooperate by reporting for examination may result in the 
denial of the claim.  38 C.F.R. § 3.655 (2007).  The 
appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
J. PARKER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


